 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   ERIC CHRISTIAN,                                            Case No. 2:19-cv-00364-RFB-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   CHRISTOPHER HOYE, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff Eric Christian’s Third Motion to Extend Time to File Financial
11   Affidavit (ECF No. 12) due to his inability to obtain financial information necessary to complete his
12   In Forma Pauperis application.
13          A review of Plaintiff’s Motion, and good cause appearing,
14          IT IS HEREBY ORDERED that Plaintiff’s Motion (ECF No. 12) is GRANTED.
15          IT IS FURTHER ORDERED that on or before Thursday, November 21, 2019, Plaintiff
16   shall either: (1) file a fully complete application to proceed in forma pauperis, on the correct form
17   with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) file an affidavit
18   detailing the efforts he took to acquire a financial certificate and an inmate account statement from
19   prison officials. If Plaintiff chooses to file an affidavit, his affidavit must describe the actions he
20   took to acquire the documents through Monday, November 18, 2019. Plaintiff shall not file an
21   affidavit before that date. Additionally, Plaintiff must submit an application to proceed in forma
22   pauperis to this Court even if he is unable to acquire the necessary attachments from prison officials.
23          DATED: October 22, 2019
24

25
                                                   ELAYNA J. YOUCHAH
26                                                 UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
